Lathrop, J.
There was evidence in the case from which the jury might properly have found that the charge against the defendant contained in the complaint was proved. This charge was that of unlawfully keeping intoxicating liquors at Worcester, with intent unlawfully to sell the same. The charge was not confined to a single room in a house, but was a general charge, and was broad enough to cover the building occupied by the defendant in part as an hotel and in part as a drug store. Evidence was admitted, without objection, showing the presence of liquors in the drug store, the means of access from this store to the upper part of the hotel, the giving of a signal by the hotel clerk upon the appearance of the officers, the presence of intoxicating liquors in a room of the hotel numbered twelve, with some evidence that a sale had taken or was about to take place there, and the finding of other bottles which had contained liquor and glasses in an adjoining room, and of empty lager beer bottles and cases in other places in the hotel. All this was competent on the issue in the case; and we are of opinion, that there was evidence that the liquor found in room twelve was kept there for sale.
As to the other ruling requested, there was evidence that Martel was the defendant’s clerk in the drug store. McNamara testified that he had worked for the defendant, but that this relation had ceased. It was for the jury to say how far they believed him, and how far his testimony was consistent with the testimony for the government. The jury may well have found, on all the evidence in the case, that he was a servant of the defendant at the time in question. Whether there was evidence that he or Martel was the agent of the defendant to sell or beep for sale liquors found in a particular room in the hotel, was not a *16matter on which the defendant was entitled to ask specific instructions. If either of them was his servant, and was guilty of selling intoxicating liquor, this was evidence from which the jury might find that the sale was authorized by the defendant. Commonwealth v. Briant, 142 Mass. 463, and cases cited.
The instructions given appear to us to be correct.

Exceptions overruled.